Citation Nr: 0634251	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  98-10 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 (2006).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 until 
August 1970.  The appellant is the veteran's widow.  This 
appeal arises from two rating decisions, dated February 1998 
and December 1998, by the Pittsburg, Pennsylvania Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
March 2001, the undersigned Veterans Law Judge conducted a 
hearing regarding the issues on appeal.  


FINDINGS OF FACT

1.  The veteran died in September 1996, at the age of 46 
years.  

2.  The certificate of death for the veteran lists his 
immediate cause of death as  probable myocardial infarction.

3.  The veteran had not established service connection for 
any disability, and a service connected disability is not 
shown to have contributed to cause his death.  

4.  The myocardial infarction is not shown to be due to VA 
treatment nor shown or claimed to have been the result of 
negligence or other requisite fault on the part of VA health 
care providers or to have been due to an event that was not 
reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  A service connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006). 

2.  DIC benefits based on the cause of the veteran's death 
pursuant to the provisions of 38 U.S.C.A. § 1151 are not 
warranted.  38 U.S.C.A. §§ 1151(a), 5103, and 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The veteran died in September 1996, at the age of 46.  The 
death certificate listed the immediate cause of death as 
probable myocardial infarction.  Over the appeal period, the 
appellant has asserted that the veteran's death was caused by 
smoking, post-traumatic stress disorder (PTSD), deteriorating 
bone disease, and Agent Orange exposure. 

The appellant first referenced smoking in connection with the 
DIC claim during the August 1998 RO hearing.  See RO Hearing 
Transcript p. 8 (Aug. 1998).  However, since the claim was 
submitted after June 9, 1998, benefits under this theory are 
prohibited.  38 C.F.R. § 3.300(a).  

In August 1996, the veteran submitted a claim for service 
connection for degenerative disc disease as secondary to 
Agent Orange exposure.  In a November 1996 rating decision, 
the RO denied the appellant accrued benefits based on this 
claim.  Although the veteran did serve in Vietnam, See DD-
214, he did not have any of the disorders for which 
presumptive service connection can be awarded for Agent 
Orange exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  Additionally, there is no medical evidence of 
record linking any of the veteran's disabilities to his 
exposure to Agent Orange.  See Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

The appellant has also filed a claim under 38 U.S.C.A. § 1151 
claiming that the veteran's death was caused by VA treatment.  
In August 1996, the veteran consented to and underwent a 
translumbar aortofemoral angiogram.  During the procedure, 
there were two injections made.  The first injection showed 
that there was some dye in the well of the aorta, and 
therefore, the needle was repositioned and another injection 
was made.  The second injection showed good visualization of 
the aorta and the femoral vessels.  The post-operative 
diagnosis was left superficial femoral artery block for which 
surgery was recommended.  There were no complications from 
the angiogram.  See Operation Report (Aug. 1996), VA Form 10-
1000a (Aug. 1996), Discharge Instructions (Aug. 1996).  

Service Connection for Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999). 

Certain specified chronic disease, to include cardiovascular 
disease, may be presumed to have been incurred during service 
if manifested to a degree of 10 percent or more within one 
year of service separation, the lack of evidence of the 
disease during service notwithstanding.  38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service 
connected disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
Id.   

The service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).   

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  In order to be a contributory cause of death, 
it must be shown that there were "debilitating effects" due 
to a service connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service connected disability had  
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  If the 
service connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service connected disability rendered the  
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(3). 

During his lifetime, the veteran did not establish service 
connection for any disability.  The veteran's cause of death 
was listed as probable myocardial infarction.  Service 
medical records do not show any diagnosis of or treatment for 
any heart condition, and there is no competent opinion that 
links the veteran's myocardial infarction to service.  

The appellant submitted a letter from a staff psychiatrist at 
the VA Medical Center in Portland, Oregon that related PTSD 
to heart problems including myocardial infarction.  However, 
the psychiatrist never examined the veteran nor did he review 
the veteran's claim's file.  Furthermore, this letter does 
not appear to specifically address the veteran's 
circumstances but rather appears to be a generalized medical 
article.  For example, the staff psychiatrist refers to the 
veteran's service connected PTSD.  The veteran was never 
service connected for PTSD.  The veteran underwent extensive 
treatment in the years preceding his death, including mental 
health treatment, and none of the veteran's medical records 
referenced any diagnosis of PTSD.  See VA Outpatient 
Treatment Records.  Additionally, there is not a description 
of a stressor that could be cited to support a diagnosis of 
PTSD.  Therefore, the Board finds the staff psychiatrist's 
letter is of no probative value.  See Sacks v. West, 11 Vet. 
App. 314 (1998) (holding that generic medical treatise 
evidence that does not specifically opine to the particular 
facts of the appellant's case holds little probative value); 
see also Prejean v. West, 13 Vet. App. 444, 448-89 (2000) 
(holding that the physician's access to the claim's file and 
the thoroughness and detail of the opinion are important 
factors to consider in assessing the probative value of a 
medical opinion).

Since the determinative issue in this case involves medical 
causation, competent medical evidence is required, and 
therefore, as a layperson, the appellant's beliefs are not 
competent evidence of a medical diagnosis or nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).
 
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death.  The service medical records do 
not show treatment for any heart condition, and there is no 
competent evidence linking the veteran's myocardial 
infarction to service.  Additionally, service connection was 
not in effect for any disease or disability during the 
veteran's lifetime.  Thus, a service connected disability did 
not contribute to cause the veteran's death.  

Based on the above, the Board finds that the competent 
evidence of record fails to establish that the veteran's 
death from probable myocardial infarction was due to his 
active military service.  The preponderance of the evidence 
is against a favorable decision for the appellant's claim.  
The Board has considered the doctrine of the benefit of the 
doubt, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but it 
does not find that the evidence is of such approximate 
balance as to warrant its application. 

DIC-1151

DIC shall be awarded for a qualifying death of a veteran in 
the same manner as if such death were service connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361.

A qualifying death is one which is not the result of the 
veteran's willful misconduct but was caused by hospital care, 
medical or surgical treatment, or examination furnished to 
the veteran under any law administered by VA, either by a VA 
employee or in a VA facility, and the proximate cause of the 
disability or death was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination or (B) an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1). 

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death; and (i) 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  38 
C.F.R. § 3.361(d)(1).

To support her claim, the appellant submitted medical 
opinions from two physicians.  In September 1998, a private 
physician reviewed evidence that was provided by the 
appellant's estate attorney.  He concluded that the 
unsuccessful first injection was a known risk of the 
procedure and required close follow-up attention which was 
not given to the veteran.  Therefore, he stated that the 
complication of the procedure as likely as not contributed to 
and caused the veteran's death.  He further stated that the 
procedure set in motion a chain of events that lacking close 
follow-up care resulted in the veteran's death.  In November 
2000, the physician responded to a letter from the appellant.  
He stated that he "reviewed the limited medical records 
available from the VA Hospital in Erie" and reiterated that 
in his opinion, the procedure as likely as not set in motion 
a chain of events that lacking close medical follow-up care, 
specifically being immediately discharged and advised to 
return to work the next day, resulted in the veteran's death.  
He also stated that in the absence of an autopsy, no one can 
be specific about the cause of the veteran's death.    

In May 2002, a second private physician stated that he had 
reviewed the medical records from the VA Hospital in Erie.  
He stated that without an autopsy no one could be specific 
about the cause of death, but he agreed with the prior 
medical opinion that is was as likely as not that the 
complication of the procedure set in motion a chain of events 
that lacking close medical follow-up resulted in death.

In November 2003, a VA medical opinion was obtained.  The 
examiner reviewed the claim's folder and stated that it was 
not at least as likely as not that the VA medical personnel 
failed to exercise the degree of proper skill and care 
ordinarily required of the profession in treating and/or 
diagnosing the veteran following the arteriogram.  She noted 
that the risks of the procedure were explained, including 
alteration in tissue perfusion, potential bleeding, and 
potential for infection.  See also Nursing Note (Aug. 1996).

The VA examiner stated that it appeared from the record that 
the veteran failed to seek follow-up care for his unexplained 
chest discomfort which occurred sometime between the 
procedure and his death.  She added that the discomfort was 
contributed to a gastrointestinal problem, but in retrospect, 
it may have been cardiovascular.  The examiner concluded by 
stating that in her opinion, there was no carelessness, 
negligence, lack of proper skill, or error in judgment on the 
part of VA furnishing treatment.

In April 2005, the appellant's representative requested an 
independent medical opinion, and in May 2006, the independent 
opinion was obtained.  After reviewing the file, the examiner 
stated that it is likely that neither the arteriogram nor the 
follow-up care contributed in a major way to the veteran's 
death.  He also stated that he did not find that the 
arteriogram was carelessly done.  He added that an injection 
into the vascular wall is not an uncommon event, and in the 
absence of ongoing discomfort such as back pain or evidence 
for an additionally ischemic extremity, he found it difficult 
to imagine that the injection into the wall of the aorta was 
fundamental in the veteran's death.     

The Board is obligated to analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for its rejection of any material evidence favorable 
to the veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 
(1996). 

The opinion of a health care provider is never conclusive and 
is not entitled to absolute deference.  Indeed, the courts 
have provided guidance for weighing medical evidence.  In 
assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claim's 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  The weight 
of a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993). 

Here, the Board accords more probative value to the 
independent medical opinion and the VA medical examiner's 
opinion.  The private examiners' opinions are based on 
limited review of the veteran's medical records while the VA 
opinion and the independent medical opinion looked at the 
entire claim's file.  For this reason, the later two opinions 
outweigh the opinions by the private examiners. 

The appellant's representative has argued that the 
independent medical examiner's opinion insinuates that the 
arteriogram could have contributed to the veteran's death in 
a minor way.  See Written Brief Presentation (July 2006).  
However, even assuming arguendo that this is true, the 
independent medical examiner specifically stated that the 
veteran's death was not caused by carelessness by the VA. 

Furthermore, the appellant, as a lay person, is only 
qualified to report on matters which are capable of lay 
observation.  She is not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, her 
opinion, without more, cannot be considered competent 
evidence that the veteran's death was due to the claimed 
improper care administered by VA.  Absent such evidence, DIC 
benefits are not warranted.  

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  

The appellant was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the 
responsibilities on both her part and VA's in developing the 
claim; and of the need to provide any evidence in her 
possession that pertains to the claim.  See Letters from RO 
to the Appellant (July 2001, Oct. 2002, Sept. 2004).  

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  In this case, the initial AOJ decision was made 
prior to the appellant having been fully informed.  However, 
the Board finds that any defect with respect to the notice 
requirement in this case was harmless error.  The appellant 
has been provided the appropriate notice and assistance prior 
to the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  She has been told what 
she must show, and there is no indication of prejudice based 
on the timing of the notice.  See Overton v. Nicholson, No. 
02-1814 (U.S. Vet. App. Sept. 22, 2006).

The Board is also aware of the considerations in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding the need for 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for this appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claim, and any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  Therefore, 
the Board finds no lapse in compliance with Dingess. 

Remanding this case back to the RO for further development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that 
remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Accordingly, the Board finds 
that no prejudice to the appellant will result from an 
adjudication of her claim at this time. 

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate
a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  In this 
case, the veteran's service medical records, VA medical 
records, and private treatment records have been associated 
with the claim's file.  Moreover, several VA opinions in 
connection with this claim were obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 is denied.




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


